Exhibit 10.1


SEVERANCE AGREEMENT




This SEVERANCE AGREEMENT (the “Agreement”) is made this 3 day of April, 2017 by
and between Global Brass and Copper, Inc. (the “Company”) and Dale R. Taylor
(the “Executive”).
RECITALS:
WHEREAS, the Executive accepted a promotion to serve as President of GBC Metals,
LLC (d/b/a Olin Brass), a wholly owned subsidiary of the Company (“Olin Brass”)
reporting to the Chief Executive Officer (“CEO”) of the Company;
WHEREAS, the Company desires to assure the Executive that he will be paid a
severance benefit in the event his employment with the Company terminates under
certain circumstances, and the parties intend this Severance Agreement to
evidence the severance arrangement between the Company and the Executive which
shall supersede in its entirety any oral or written promise of severance made to
the Executive.
NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
intending to be legally bound, the parties hereby agree as follows.
ARTICLE I
Employment and Termination
1.01
At Will Employment. The Executive shall be and continue as an at will employee
of the Company. The Executive shall be entitled to receive such compensation and
benefits as the Board of Directors (the “Board”) of Global Brass and Copper
Holdings, Inc. (“GBCH”) and management of the Company shall determine
appropriate from time to time, subject to the rights that may be created in the
Executive under the definition of Good Reason below. This Agreement is not a
contract of employment and shall not be interpreted to change the Executive’s
status as an employee at will of the Company. The purpose of this Agreement is
to provide for payment of severance amounts in the event the Executive’s
employment with the Company terminates under the specific terms and conditions
set forth herein.

1.02
Severance. In the event of the occurrence of any Triggering Event (as
hereinafter defined), and subject to the Executive’s execution, delivery and
nonrevocation of the general waiver and release of claims substantially in the
form attached as Exhibit A hereto within fifty-five (55) calendar days following
a Triggering Event (the “Release Condition”), (A) the Company shall provide to
the Executive a lump sum severance payment (the “Severance Payment”) in
immediately available funds in an amount equal to the sum of (i) one year of
base pay at the highest rate of base salary payable to the Executive during the
one year period immediately prior to the Triggering Event and (ii) the higher of
(x) fifty percent (50%) of the highest rate of base salary payable to the
Executive during the one year period immediately prior to the Triggering Event,
(y) the target annual bonus amount established for the Executive under any
annual bonus plan, such as the Executive Officers 2017



1



--------------------------------------------------------------------------------




Annual Incentive Plan, the Business Unit Presidents 2017 Annual Incentive Plan,
or any similar or successor plan providing annual or short-term incentive
payments to the Executive (the “Bonus Plan”), for the year preceding the
Triggering Event, and (z) the average of the annual bonuses earned and paid to
the Executive for the three years immediately prior to the year in which the
Triggering Event occurs (or such lesser number of full years for which the
Executive has been paid an annual bonus), (B) the Company will cause to be
provided to the Executive coverage under or equal in value to the Company’s
health plan, dental plan and life insurance plan and coverage to each dependent
of the Executive covered under the health plan and dental plans covering or
available to the Executive immediately prior to the Triggering Event on the same
terms and conditions as the Company provides such coverages to active employees
and dependents and at a cost to the Executive per period of coverage equal to
the periodic contribution amount charged to active employees for a period of one
year or, if earlier, until the Executive secures comparable coverages under
comparable terms and conditions under a successor employer’s health, dental and
life plans. If the Executive has not secured comparable coverage under a
successor employer’s health plan at the end of one year, the Executive’s rights
under COBRA shall begin upon the loss of coverage after the one year
continuation described in this Section. Payments and benefits of amounts that do
not constitute nonqualified deferred compensation and are not subject to Section
409A (as defined below) shall commence five (5) calendar days after the Release
Condition is satisfied and payments and benefits that are subject to Section
409A shall commence on the 60th day after termination of employment (subject to
further delay, if required pursuant to Section 3.12(b) below) provided that the
Release Condition is satisfied. The Severance Payment and benefits shall be in
lieu of any other severance payments or benefits available under the previously
executed letter agreement or any severance policy or procedure of the Company or
GBCH. The Severance Payment shall be in lieu of and satisfaction of any amount
otherwise payable under the Bonus Plan, except as provided in Section 1.03
below.
1.03
Accrued Payments. In addition to the Severance Payment and benefits provided
under Section 1.02 above, the Executive shall be entitled to receive as soon as
practicable, and in all events within thirty (30) calendar days following the
date of the Triggering Event, (i) payment of any accrued but unpaid base salary
and any accrued and unreimbursed business expenses in accordance with Company
policy, in each case accrued or incurred through the date of the Triggering
Event, (ii) any payments, benefits or entitlements that are vested, fully and
unconditionally earned pursuant to any Company or GBCH plan, policy, program or
arrangement, or other agreement, other than those providing for severance,
separation pay or salary and benefits continuation, (iii) earned but unpaid
vacation pay, and (iv) any bonus earned under the Bonus Plan for a completed
year prior to the year in which the Triggering Event occurs but unpaid as of the
Triggering Event (collectively, the “Accrued Payments”).”



2



--------------------------------------------------------------------------------




1.04
Triggering Event. A Triggering Event shall be deemed to occur if the Company
terminates the Executive’s employment with the Company without Cause or the
Executive resigns for Good Reason.

1.05
Termination by the Company for Cause. For purposes of this Agreement, “Cause”
shall mean (i) failure or refusal to perform the Executive’s duties as President
of Olin Brass after written notice from the CEO; (ii) willful misconduct or
gross negligence in the performance of the Executive’s duties to Company that
has an adverse effect on the Company after receipt of at least one warning from
the Company; (iii) intentional breach of a written covenant with or written
policy of the Company relating to the use and preservation of intellectual
property and/or confidentiality; (iv) being impaired by or under the influence
of alcohol, illegal drugs or controlled substances while working or while on the
property of the Company or Olin Brass or any of their affiliated entities; (v)
conviction of or plea of nolo contendere to a felony; or (vi) dishonest,
disloyal or illegal conduct or gross misconduct which materially and adversely
affects the Executive’s performance or the reputation or business of the Company
or Olin Brass or any of their affiliated entities (it being agreed that a petty
offense or a violation of the motor vehicle code shall not constitute Cause)
provided, however, that prior to the determination that “Cause” under clause
(i), (ii), (iii), (iv) or (vi) of this Section 1.05 has occurred, the Board
shall (x) provide to the Executive in writing, in reasonable detail, the reasons
for the determination that such “Cause” exists, (y) afford the Executive a
thirty (30) day opportunity to remedy any such breach, if such breach is capable
of being remedied during such 30 day period, and (z) provide the Executive an
opportunity to be heard prior to the final decision to terminate the Executive’s
employment hereunder for such “Cause”. Notwithstanding the preceding sentence,
the Board may terminate the Executive without any advance notification if the
“Cause” event is incapable of reasonably prompt cure or if the Board determines
that its fiduciary duty requires such termination. The Board shall make any
decision that “Cause” exists in good faith. For purposes of this Agreement, no
act or failure to act on the Executive’s part shall be considered “willful”
unless it is done, or omitted to be done, by the Executive in bad faith or
without reasonable belief that her/his action or omission was in the best
interests of the Company or any successor or affiliate. Any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon the advice of counsel for the Company, or any successor or
affiliate, shall be conclusively presumed to be done, or omitted to be done, in
good faith and in the best interests of the Company, or any successor or
affiliate thereof.

1.06
Resignation by the Executive for Good Reason. For purposes of this Agreement,
“Good Reason” shall mean any of the following without the Executive’s prior
written consent: (i) assignment of duties materially and adversely inconsistent
with the Executive’s position as President of Olin Brass and which results in a
material diminution in such position, authority, duties or responsibilities as
herein contemplated; or (ii) any material diminution in base salary, bonus
opportunity or benefits; provided, however, that in each case the Company or
Olin Brass, as applicable, has failed to cure the applicable circumstance within
thirty (30) calendar days following written notice from the Executive; and
provided, further, that the Executive must provide written notice of events
claimed to constitute Good Reason within sixty (60) calendar days of the initial



3



--------------------------------------------------------------------------------




occurrence of such events. The Executive shall not be entitled to terminate his
employment for Good Reason with respect to specified events unless the Executive
tenders resignation for Good Reason within thirty (30) calendar days of the
Company’s failure to cure.
1.07
Resignation from Other Positions on Termination. The Executive acknowledges and
agrees that effective as of the date of the Triggering Event, the Executive
shall be deemed to have resigned from any and all titles, positions and
appointments the Executive holds in the Company, Olin Brass or any of their
parents, subsidiaries or affiliates, whether as an officer, director, or
employee, consultant, independent contract or otherwise. The Executive agrees to
execute such documents as the Company or Olin Brass, in its sole discretion,
shall reasonably deem necessary to effect such resignations.

ARTICLE II
Executive’s Covenants and Agreements
In addition to any obligations the Executive may have with respect to any
covenant to or policy of the Company in effect on the date of the Employee’s
termination of employment, the Executive agrees to the promises set forth in
Sections 2.01, 2.02 and 2.03 as follows.
2.01
Confidentiality. During the term of this Agreement and during the five year
period subsequent to the expiration or termination of this Agreement, the
Executive shall maintain in the strictest confidence any and all information
regarding the Company, and its affiliated organizations, regarding their methods
of operations; contracts and agreements; financial information and financial
statements; vendor, customer and marketing information and lists; policies and
procedures; personnel, employment practices and conditions; marketing and
strategic plans and initiatives; customer and supplier relationships; prices and
contracts; price structure; cost structure; and any and all other information
obtained directly or indirectly by the Executive deemed by the Company or its
affiliated organizations to be confidential (all of the foregoing shall be
identified hereinafter as “Confidential Information”). The Executive shall not
disclose any portion of Confidential Information without the prior written
consent of the Company. The Executive shall limit his use of Confidential
Information to the performance of his duties, responsibilities, and obligations
pursuant to this Agreement and for no other purpose. Upon the termination of the
Executive’s employment with the Company, the Executive shall promptly deliver to
the Company all Confidential Information and correspondence, drawings,
blueprints, manuals, letters, notes, notebooks, reports, flow-charts, programs,
proposals and any other written documents obtaining Confidential Information.

2.02
Loyalty. The Executive shall act with diligence and fidelity to the best of the
Executive’s ability in furtherance of the best interests of the Company and its
affiliated organizations, including Olin Brass. During the term of the
Executive’s employment with the Company, or its affiliated organizations,
including all extensions and renewals, and for a period of twenty-four (24)
months thereafter, the Executive shall not directly or indirectly recruit,
persuade, or encourage employees, vendors, customers, or any other parties
maintaining relationships with the Company or its affiliated organizations to
terminate



4



--------------------------------------------------------------------------------




or modify their relationship in any way that would be detrimental to the Company
or its affiliated organizations.
2.03
Noncompetition. During the term of the Executive’s employment with the Company,
or its affiliated organizations, and for a period of twelve (12) months
thereafter, the Executive shall not provide services, directly or indirectly, as
an executive, employee, principal, partner, contractor, consultant, director,
officer, or shareholder, except for services provided to the Company and its
affiliates, related to executive management, financial management, strategic
planning, sales and marketing, and other senior executive functions, for any
company or enterprise engaged in the business of the manufacturing, converting,
or distribution of copper and brass sheet, strip and fabricated products, and
for any company or enterprise engaged in the rerolling or formation of stainless
steel, carbon steel, aluminum and related alloys. The prohibitions set forth in
this Section 2.03 shall apply in the following geographic areas: (i) the
continental United States, (ii) each individual state within the continental
United States, (iii) within 150 miles of each location where the Company or its
affiliates conducts business in the continental United States, and (iv) within
150 miles of any office of the Company or any of its affiliates.

2.04
Consideration and Acknowledgements. The Executive agrees that this Article II
has been negotiated on an arms-length basis between the parties and represents
material consideration relative to this Agreement. The Executive acknowledges
that the Executive has entered into this Agreement knowingly and voluntarily
after being given the opportunity to consult with independent counsel and has
given careful consideration to the restraints imposed upon the Executive by this
Agreement, and is necessary for the protection of the Confidential Information,
business strategies, employee and customer relationships and goodwill of the
Company, Olin Brass and their respective subsidiaries and affiliates now
existing or to be developed in the future. The Executive expressly acknowledges
and agrees that each restraint imposed by this Agreement is reasonable with
respect to subject matter, time period and geographical area and the Executive’s
experience and capabilities are such that the Executive has other opportunities
to earn a livelihood and adequate means of support for the Executive and the
Executive’s dependents while complying with the restrictive covenants contained
in Sections 2.01, 2.02 and 2.03.

2.05
Nondisparagement. The Executive shall not, whether in writing or orally, malign,
denigrate or disparage the Company, Olin Brass or their respective parents,
subsidiaries, affiliates, predecessors or successors, or any of the current or
former directors, officers, employees, shareholders, partners, members, agents
or representatives of any of the foregoing, with respect to any of their
respective past or present activities, or otherwise publish (whether in writing
or orally) statements that tend to portray any of the aforementioned parties in
an unfavorable light. Nothing in this Section 2.05 shall or shall be deemed to
prevent or impair the Executive from pleading or testifying, to the extent that
he reasonably believes his pleadings or testimony to be true, in any legal or
administrative proceeding if such testimony is compelled or requested, or from
otherwise complying with legal requirements.



5



--------------------------------------------------------------------------------




2.06
Reservation of Rights. Nothing in this Agreement or the release required under
Section 3.04 is intended or should be construed to prevent the Executive from
exercising his rights to file a charge with, provide accurate information to or
to cooperate with or participate in an investigation or proceeding conducted by
any governmental, regulatory or administrative agency or from complying with
compulsory legal process or legally required disclosure obligation.

ARTICLE III
Miscellaneous
3.01
Severability. If any term or provision of this Agreement or the application
hereof to any person or circumstance shall to any extent be held invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall, notwithstanding said invalidity, remain valid
and enforceable to the fullest extent permitted by law.

3.02
Entire Agreement/Amendment. This Agreement represents the entire agreement of
the parties and supersedes all prior agreements and understandings, whether
verbal or written, concerning severance compensation to be paid on or after the
Executive’s termination of employment. This Agreement may be amended only by a
written agreement signed by both parties.

3.03
Employer’s Remedies upon Breach. The Executive acknowledges that the Company’s
remedy at law for a breach by the Executive of the provisions of the Agreement,
including, but not limited to Article II hereof, will be inadequate.
Accordingly, in the event of the breach or threatened breach by the Executive of
the provisions of this Agreement, including, but not limited to Article II
hereof, the Company shall be entitled to injunctive relief in addition to any
other remedy it may have.

3.04
Release and Waiver. Notwithstanding any other provision of this Agreement to the
contrary, the Executive acknowledges and agrees that any and all payments and
benefits, other than the Accrued Payments, are conditioned upon and subject to
the Executive’s satisfaction of the Release Condition.

3.05
Compensation Recovery Policy. Notwithstanding any provision in this Agreement to
the contrary, Severance Payment will be subject to any compensation recovery
policy, including but not limited to the Global Brass and Copper Holdings, Inc.
Incentive Compensation Recoupment Policy, established by the Company or GBCH as
in effect on the date hereof and as may be amended from time to time.

3.06
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Illinois. The parties hereto submit to the in
personam jurisdiction of the federal and state courts in the District or county,
respectively, in which Schaumburg, Illinois is situate and agree that such
courts shall be the sole and exclusive forum for the resolution of any disputes
between them.



6



--------------------------------------------------------------------------------




3.07
Assignability. This Agreement is personal to the parties and may not be assigned
by either of the parties without the prior written consent of the other party
hereto.

3.08
Agreement Binding; Joint and Several Payment Obligations. This Agreement shall
be binding upon and inure to the benefit of the Executive’s heirs, executors,
legal representatives, and permitted assigns and the successors and assigns of
Olin Brass and the Company, respectively. The obligations to make payments under
the circumstances described in Article I shall be the joint and several
obligations of the Company and Olin Brass and its and their affiliated
organizations.

3.09
Headings. The headings of this Agreement are for convenience of reference only
and shall not affect the construction or interpretation of any of the provision
hereof.

3.10
Waiver. No failure by either party to exercise any of such party’s rights or
remedies hereunder and no custom or practice at variance with the terms hereof
shall constitute a waiver or right to demand strict compliance with the terms of
this Agreement at any time.

3.11
Notices. Any notice provided for or concerning this Agreement shall be in
writing and shall be deemed to have been duly given when delivered in person or
by United States Certified Mail – Return Receipt Requested and postage prepaid,
addressed as follows:

To the Company:
Global Brass and Copper, Inc.
475 North Martingale Road, Suite 1050
Schaumburg, IL 60195
Attention: General Counsel


With a copy to:


Global Brass and Copper Holdings, Inc.
475 North Martingale Road, Suite 1050
Schaumburg, IL 60195
Attention: General Counsel


To the Executive:


Dale R. Taylor
(at the address on file with the Company)


Either party may change its address for receipt of notices pursuant to this
Agreement by providing written notice of such change to the other party pursuant
to the provisions hereof.
3.12
Section 409A.

(a)
For purposes of this Agreement, “Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended, and the Treasury Regulations
promulgated thereunder (and such other Treasury or Internal Revenue Service



7



--------------------------------------------------------------------------------




guidance) as in effect from time to time. The parties intend that any amounts
payable hereunder that could constitute “deferred compensation” within the
meaning of Section 409A will be compliant with Section 409A. Notwithstanding the
foregoing, the Executive shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on or for the
account of the Executive in connection with this Agreement (including any taxes
and penalties under Section 409A), and neither the Company nor any of its
subsidiaries or affiliates shall have any obligation to indemnify or otherwise
hold the Executive (or any beneficiary) harmless from any or all of such taxes
or penalties.
(b)
Notwithstanding anything in this Agreement to the contrary, in the event that
the Executive is deemed to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) and the Executive is not “disabled” within the meaning
of Section 409A(a)(2)(C), no payments hereunder that are “deferred compensation”
subject to Section 409A shall be made to the Executive prior to the date that is
six (6) months after the date of the Executive’s “separation from service” (as
defined in Section 409A) or, if earlier, the Executive’s date of death.
Following any applicable six (6) month delay, all such delayed payments will be
paid in a single lump sum on the earliest date permitted under Section 409A that
is also a business day. For purposes of Section 409A, each of the payments that
may be made under Section 1.02 is designated as separate payments for purposes
of Section 409A.

(c)
For purposes of this Agreement, with respect to payments of any amounts that are
considered to be “deferred compensation” subject to Section 409A, references to
“termination of employment” (and substantially similar phrases) shall be
interpreted and applied in a manner that is consistent with the requirements of
Section 409A.

(d)
To the extent that any reimbursements pursuant to this Agreement are taxable to
the Executive, any such reimbursement payment due to the Executive shall be paid
to the Executive as promptly as practicable consistent with Company practice
following the Executive’s appropriate itemization and substantiation of expenses
incurred, and in all events on or before the last day of the Executive’s taxable
year following the taxable year in which the related expense was incurred. The
reimbursements pursuant to this Agreement are not subject to liquidation or
exchange for another benefit and the amount of such benefits and reimbursements
that the Executive receives in one taxable year shall not affect the amount of
such benefits or reimbursements that the Executive receives in any other taxable
year.

3.13
Withholding; Taxes. The Company may deduct and withhold from any amounts payable
under this Agreement such federal, state, local, non-U.S. or other taxes as are
required or permitted to be withheld pursuant to any applicable law or
regulation.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed the day and date first above written.




8



--------------------------------------------------------------------------------






GLOBAL BRASS AND COPPER, INC
 
EXECUTIVE
 
 
 
 
 
By:
 
/s/ Scott B. Hamilton
 
 
/s/ Dale R. Taylor
Its:
 
General Counsel
 
 
Dale R. Taylor















9



--------------------------------------------------------------------------------


Exhibit A


WAIVER AND RELEASE OF CLAIMS


In connection with the termination of employment of Dale R. Taylor (the “the
Executive”) by Global Brass and Copper, Inc. (the “Company”), pursuant to the
severance agreement between the Executive and the Company (the “Severance
Agreement”), the Executive agrees as follows:


1.    Waiver and Release


(a)
As used in this Waiver and Release of Claims (this “Agreement”), the term
“claims” shall include all claims, covenants, warranties, promises,
undertakings, actions, suits, causes of action, obligations, debts, accounts,
attorneys' fees, judgments, losses and liabilities, of whatsoever kind or
nature, both known and unknown, in law, equity or otherwise.



(b)
For and in consideration of the payments described in Section 1.02 of the
Severance Agreement, the Executive, for and on behalf of the Executive and the
Executive’s heirs, administrators, executors, and assigns, effective the
Effective Date (as defined below), does fully and forever waive and release,
remise and discharge the Company, GBC Metals, LLC (d/b/a Olin Brass) a wholly
owned subsidiary of the Company (“Olin Brass”), their direct and indirect
parents, subsidiaries and affiliates, their predecessors and successors and
assigns, together with the respective officers, directors, partners,
shareholders, employees, members, and agents of the foregoing (collectively, the
“Group”) from any and all claims which the Executive had, may have had, or now
has against the Company, Olin Brass, the Group, collectively or any member of
the Group individually, for or by reason of any matter, cause or thing
whatsoever, including but not limited to any claim arising out of or
attributable to the Executive’s employment or the termination of the Executive’s
employment with the Company, and also including but not limited to claims of
breach of contract, wrongful termination, unjust dismissal, defamation, libel or
slander, or under any federal, state or local law dealing with discrimination
based on age, race, sex, national origin, handicap, religion, disability or
sexual preference. This release of claims includes, but is not limited to, all
claims arising under the Age Discrimination in Employment Act of 1967, Title VII
of the Civil Rights Act, the Americans with Disabilities Act, the Civil Rights
Act of 1991, the Family Medical Leave Act, the Equal Pay Act, the New York Human
Rights Law, the New York City Administrative Code, the Illinois or Ohio human
relations act and all other federal, state and local labor and
anti-discrimination laws, the common law and any other purported restriction on
an employer's right to terminate the employment of employees.








--------------------------------------------------------------------------------





(c)
The Executive specifically releases all claims against the Group and each member
thereof under the Age Discrimination in Employment Act of 1967 (the “ADEA”)
relating to the Executive’s employment and its termination.



(d)
The Executive represents that the Executive has not filed or permitted to be
filed against the Group, any member of the Group individually or the Group
collectively, any lawsuit, complaint, charge, proceeding or the like, before any
local, state or federal agency, court or other body (each, a “Proceeding”), and
the Executive covenants and agrees that the Executive will not do so at any time
hereafter with respect to the subject matter of this Agreement and claims
released pursuant to this Agreement (including, without limitation, any claims
relating to the termination of the Executive’s employment), except (i) as may be
necessary to enforce this Agreement, (ii) to obtain benefits described in or
granted under this Agreement, (iii) to seek a determination of the validity of
the waiver of the Executive’s rights under the ADEA, or (iv) initiate or
participate in an investigation or proceeding conducted by the Equal Employment
Opportunity Commission (“EEOC”). Except as otherwise provided in the preceding
sentence, (x) the Executive will not initiate or cause to be initiated on the
Executive’s behalf any Proceeding, and will not participate (except as required
by law) in any Proceeding of any nature or description against any member of the
Group individually or the Group collectively that in any way involves the
allegations and facts that the Executive could have raised against any member of
the Group individually or the Group collectively as of the date hereof and (y)
the Executive waives any right the Executive may have to benefit in any manner
from any relief (monetary or otherwise) arising out of any Proceeding.



2.    Acknowledgment of Consideration. The Executive is specifically agreeing to
the terms of this release because the Company has agreed to pay the Executive
money and other benefits to which the Executive was not otherwise entitled under
the Company's policies or under the Severance Agreement (in the absence of
providing this release). The Company has agreed to provide this money and other
benefits because of the Executive’s agreement to accept it in full settlement of
all possible claims the Executive might have or ever had, and because of the
Executive’s execution of this Agreement.


3.    Acknowledgments Relating to Waiver and Release; Revocation Period. The
Executive acknowledges that the Executive has read this Agreement in its
entirety, fully understands its meaning and is executing this Agreement
voluntarily and of the Executive’s own free will with full knowledge of its
significance. The Executive acknowledges and warrants that the Executive has
been advised by the Company to consult with an attorney prior to executing this
Agreement. The offer to accept the terms of the Agreement is open for forty five
(45) calendar days from the date the Executive receives the Agreement. The
Executive shall have the right to revoke this Agreement for a period of seven
(7) calendar days following the Executive’s execution of this





--------------------------------------------------------------------------------





Agreement, by giving written notice of such revocation to the Company. This
Agreement shall not become effective until the eighth day following the
Executive’s execution of it (the “Effective Date”).


4.    Remedies. The Executive understands and agrees that if the Executive
breaches any provisions of this Agreement, in addition to any other legal or
equitable remedy the Company may have, the Company shall be entitled to cease
making any payments or providing any benefits to the Executive under Section
1.02 of the Severance Agreement, and the Executive shall reimburse the Company
for all its reasonable attorneys' fees and costs incurred by it arising out of
any such breach. The remedies set forth in this paragraph shall not apply to any
challenge to the validity of the waiver and release of the Executive’s rights
under the ADEA. In the event the Executive challenges the validity of the waiver
and release of the Executive’s rights under the ADEA, then the Company's right
to attorneys' fees and costs shall be governed by the provisions of the ADEA, so
that the Company may recover such fees and costs if the lawsuit is brought by
the Executive in bad faith. Any such action permitted to the Company by this
paragraph, however, shall not affect or impair any of the Executive’s
obligations under this Agreement, including without limitation, the release of
claims in paragraph 1 hereof. The Executive further agrees that nothing herein
shall preclude the Company from recovering attorneys' fees, costs or any other
remedies specifically authorized under applicable law.


5.    No Admission. Nothing herein shall be deemed to constitute an admission of
wrongdoing by the Company or any member of the Group. Neither this Agreement nor
any of its terms shall be used as an admission or introduced as evidence as to
any issue of law or fact in any proceeding, suit or action, other than an action
to enforce this Agreement.


6.    Governing Law. The terms of this Agreement and all rights and obligations
of the parties hereto, including its enforcement, shall be interpreted and
governed by the laws of the State of Illinois without regard to the principles
of conflicts of laws of the State of Illinois or those of any other jurisdiction
which could cause the application of the laws of any jurisdiction other than the
State of Illinois.


IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand as of
the day and year set forth opposite the Executive’s signature below.


 
 
 
 
DATE
 
 
Dale R. Taylor






